Citation Nr: 1135772	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  08-01 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and an anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from February 1986 to August 1986 and from April 1987 to January 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Although the Veteran submitted separate claims of entitlement to service connection for depression and anxiety, the Veteran's June 2007 claims "cannot be [claims] limited only to [those diagnoses], but must rather be considered [as claims] for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As such, the Veteran did not file a claim to receive benefits for a particular psychiatric diagnosis that was named in either of his claims, but instead made a general claim for compensation for the difficulties posed by his mental condition.  Based on a review of the evidence of record, the Board finds that the Veteran's June 2007 claims of entitlement to service connection reasonably encompassed a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and an anxiety disorder.  Id.  Thus, the claim is more appropriately captioned as seen on the title page of this decision and will be addressed as such herein.

Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, the evidence of record demonstrated current diagnoses of depression.  

Further, according to the Veteran's service treatment records, he was hospitalized from August 3, 1987 to August 6, 1987 for "uncooperative behavior."  During the course of this hospitalization, the significant findings included the Veteran's inability to effectively deal with anger and "some" masochistic trends.

According to a November 1988 clinical examination, the Veteran reported a history of attempting suicide, a history of drug abuse, and a history of alcohol abuse.  It was also noted that he was hospitalized for psychiatric evaluation for a passive aggressive personality.  Listed in the "Summary of Defects and Diagnoses" was a diagnosis of personality disorder.  In a contemporaneous report of medical history, the Veteran reported attempting suicide one year prior, but that he did not report the attempt and that the attempt went undetected.  He indicated that he was either then experiencing or had experienced frequent trouble sleeping; depression or excessive worry; loss of memory or amnesia; nervous trouble; a head injury; and periods of unconsciousness.

A December 1988 consultation sheet demonstrated that the Veteran understood why he was being discharged from the military and that he accepted responsibility for his actions, apparently referring to two alcohol-related incidents.  The consultation sheet also showed that the Veteran self-inflicted lacerations to his arms, after which he was treated by a social worker and a psychiatrist.  The assessment was alcohol abuse.

The Board finds there is an indication that a current acquired psychiatric disorder may be related to the Veteran's active duty service and/or an event therein.  The evidence of record does not, however, include sufficient competent evidence addressing the etiological relationship, if any, between a current psychiatric disorder and the Veteran's active duty service or an event therein.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.  Consequently, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  See also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Accordingly, the case is remanded for the following action:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for a psychiatric disorder during the pendency of this appeal.  Based on his response, the RO must attempt to procure copies of all records that have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination to determine the presence and nature of any present psychiatric disorder.  The examiner must specifically opine as to whether any current psychiatric disorder is related to the Veteran's active duty service.  The Veteran's claims file must be made available to and contemporaneously reviewed by the examiner.  All indicated tests and studies must be accomplished.  A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to mere speculation, the examiner must thoroughly explain why an opinion would require speculation.  The report prepared must be typed.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

